Citation Nr: 1626363	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-12 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for cardiovascular disease, to include hypertensive heart disease, coronary artery disease (CAD), and 60 percent right coronary artery (RCA) disease with hypertension, claimed as secondary to service-connected right ankle condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel




INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for hypertensive heart disease.

The Veteran requested a hearing before the Board when submitting his substantive appeal in May 2011.  The Board remanded the case in January 2016 so that the requested hearing could be scheduled.  The Veteran was advised in correspondence dated February 16, 2016, that he was scheduled for a video-conference hearing before a Veterans Law Judge on March 16, 2016.  However, he failed to report for the hearing without requesting a postponement or providing good cause.  As such, his request for a hearing before the Board was considered withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d) (2015).

The Board has recharacterized the issue on appeal.  The December 2009 rating decision adjudicated the issue as service connection for hypertensive heart disease.  The Board recharacterized the issue to more broadly include any cardiovascular condition, such as CAD and hypertension.  This recharacterization is needed to best reflect the broad scope of the issue intended by the Veteran, as shown by his statements, such as in May 2010; the subsequently developed evidence; and as re-adjudicated in a June 2011 rating decision.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

As explained in greater detail herein below, the Veteran has also raised the issue of service connection for a vascular condition (other than hypertension), to include peripheral artery disease (PAD) (also known as peripheral vascular disease (PVD)).  The Board finds that this claim is not reasonably within the scope of the instant appeal.  In May 2010, the Veteran set forth the specific understanding that the conditions are distinct and separate.  Likewise, in February 2010, he submitted an internet article discussing the vascular condition in relation to heart disease.  Thus, the issue is separate and distinct from the instant claim of service connection for cardiovascular disease.  See Brokowski, 23 Vet. App. at 86-87.  

The issue of service connection for PAD/PVD, having been raised by the Veteran in February 2010 and May 2010, but not having been adjudicated by the Agency of Original Jurisdiction (AOJ), is not within the Board's jurisdiction.  Thus, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

Similarly, the RO denied service connection for peripheral neuropathy of the right lower extremity and left lower extremity in June 2011.  In December 2011, he submitted an information sheet titled Neuropathy (nerve damage) Caused by Trauma.  Upon remand, the RO must make a determination, pursuant to 38 C.F.R. § 3.156(b), that explicitly addresses this submission and is directly responsive to whether this submission is new and material evidence received within one year of the June 2011 rating decision.  See Mitchell v. McDonald, 27 Vet. App. 431, 436 (2015) (explaining that Beraud controlled the Veteran's case).  This matter is also it referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

Additional evidence was added to the claims file after the last adjudication of the appeal by the RO.  In June 2016, the Veteran's representative waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304(c) (2015).  Moreover, as his claim is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran when further action is required.



REMAND

This matter must be remanded to obtain missing VA medical records, to arrange for a VA addendum opinion, and to defer final appellate adjudication pending resolution of related claims.

As a threshold matter, it is important to understanding that the Veteran maintains that his cardiovascular disease is secondary to a service-connected right ankle condition, PAD/PVD, or peripheral neuropathy.  The Veteran was denied service connection for peripheral neuropathy in a rating decision issued in June 2011.  As noted in the Introduction section of this decision, a determination needs to be as to whether that claim remains pending.  Moreover, a claim of service connection for PAD/PVD is reasonably raised by his contentions, but has not been adjudicated.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011) (if the evidence reasonably indicates that the cause of a claimed condition is a different condition that may be associated with service, then pursuant to 38 C.F.R. § 3.310, VA must investigate whether the underlying condition is related to service.).  Because the primary disabilities at issue-peripheral neuropathy and PAD/PVD-are not finally decided, further consideration of the claim of service connection for cardiovascular disease must be deferred pending resolution of those claims.  

The Board also finds that remand is needed to obtain missing VA medical records.  Currently the claims file includes VA medical records from March 2010 to February 2016.  Included within these records are several references to "scanned" medical reports.  For instance, a March 2010 administrative record documents a scanned Vascular Consultation dated in June 2006.  In light of the Veteran's contention that his current cardiovascular disease is secondary to a vascular condition, this scanned report appears relevant.  Accordingly, this record, as with all other scanned reports, must be associated with the claims file.  

There is also an indication that the Veteran received treatment at the VA medical center in Chicago, Illinois.  Specifically, a November 2015 VA medical record refers to a treatment at that facility.  Accordingly, upon remand, all records from the Chicago VA medical center should be obtained.  Additionally, as this case is being remanded, the Veteran should also be provided another opportunity to identify or submit any non-VA medical records.

An addendum VA medical opinion is also needed.  The Veteran previously underwent a VA examination in September 2010.  That VA examiner reached a negative opinion on the causation question of the secondary theory of entitlement, but did not address the aggravation question.  When direct causation and aggravation are at issue, the Board must ensure that the medical opinions of record directly address both theories of entitlement.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Here, the Veteran has not limited his appeal to only the causation theory.  Thus, to the extent the VA examiner did not address the aggravation question, the September 2010 VA examination is not yet adequate to resolve the appeal.  An addendum is therefore needed.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter requesting that he submit or authorize VA to obtain any private (non-VA) health care providers who may have additional records pertinent to the remanded claim.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain all outstanding VA treatment records, including records from the Chicago facility.  A copy of all scanned medical reports, where referenced in the electronic medical record, must also be associated with the claims file.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After undertaking any further preliminary development needed, arrange for the Veteran's records to be returned to the examiner who conducted the September 2010 VA examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion regarding the claimed cardiovascular condition.  (The need for an additional in-person examination should be determined by the examiner.)

Accordingly, the examiner is asked to review the pertinent evidence, including the results of the prior examination.  Based on the examination results, the examiner is asked to provide an expert medical opinion on each of the following question: 

Is it at least as likely as not (i.e., at least equally probable) that any cardiovascular disease has been aggravated (made permanently worse or increased in severity) by any other medical condition(s), such as a right ankle disorder or peripheral vascular disease?  If so, please identify the other medical condition(s).  Also, please identify whether any increase in severity was due to the natural progress of the disease.

In answering this question, the examiner is asked to address internet articles submitted by the Veteran addressing the relationship because heart disease and peripheral vascular disease.  

In answering this question, please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, and addressing the referred matters pertaining to the Veteran's claims for service connection for PAD/PVD, and peripheral neuropathy, the Veteran's claim for cardiovascular disease should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






